DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is acknowledged that English translations of the foreign priority documents have been filed 19 October 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Wireless device including thermoelectric and photoelectric energy harvesting elements and operating method thereof". Other similar titles indicative of the energy harvesting or other special features of the application would also be appropriate.
Claim Objections
Claims 1, 12 objected to because of the following informalities:  
Re claims 1, 12, it is recommended that Applicant amend the claims to avoid trying to refer to "an outside" as if it were an element since the phrasing is awkward in English and also becomes confusing when referred to subsequently as "the outside" but in a different context. It is recommended that phrasing such as "generate electrical energy based on energy supplied from [[an]] outside the wireless device;" or similar be considered for grammar. Similar amendment may be made for claim 12. Subsequent reference to "the outside" should also be adjusted to describe exactly what kind of interaction is intended as appropriate. 
Re claim 1, last paragraph, the claim should be amended: "a communication module configured to transfer a command corresponding to the input sensed by the at least one input device to an external device using the voltage provided from the power management module, in response to being 
Regarding all claims, Applicant is generally advised to ensure that all claim language use standard terminology in English as appropriate, and also to ensure that intended features are clearly described in terms of the actual circuit arrangement/components which perform intended operation/provide intended feature. Failure to describe the actual standard components arranged/performing the intended functions may result in the claim recitation not being particularly limiting under broadest reasonable interpretation, and may also raise issues under 35 USC 112 in some cases. Regarding method claims 12-15, it is also strongly recommended the claims be amended to actually specify the circuit components that perform each step/operation, since attempting to describe the operation of a circuit without actually specifying the basic circuit is vague and provides in many instances almost no effective limitation on how the operation is performed or may cause support/clarity issues potentially (for example, claim 15 essentially provides no effective limitation since there is no context at all for how maximum energy is supposed to be extracted). It is generally recommended for all claims that both the specific standard circuit components (i.e. actual arrangement of standard components such as switches/capacitors/converters/comparators, not just a general overall undefined name of group of components) and their specific manner of operation would have to be explicitly recited if claim limitations are intended to be given the same level of weight.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
energy harvesting module, in claim 1: one or more energy harvesting elements and equivalents thereof as understood by those skilled in the art (see corresponding PGPUB, US20220140649, [0036], Figs. 1-2). Note that where the claim further specifies structure of the harvesting module such as in claim 2 then 35 USC 112(f) will not be invoked.
power management module, in claim 1: a circuit/component generating output voltage from the energy harvesting element, for supplying corresponding components, and equivalents thereof as understood by those skilled in the art (see PGPUB: [0037], Figs. 1, 3-5). Note that based on the disclosure the power management module is not currently interpreted as requiring the specific circuit of Figs. 3-5 unless explicitly claimed.
communication module, in claim 1: microcontroller or equivalent controller/processor as understood by those skilled in the art for communicating with another component in the wireless device or with external device (see PGPUB: [0038], Fig. 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is generally recommended that if 35 USC 112(f) is not intended to be invoked that Applicant use structural terms such as "circuit", "device", or similar instead of the non-structural term "module". It is generally recommended that explicit recitation of specific circuit components and their respective connections and operations be provided when such limitations are intended to be required and given weight.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 7, the limitation: "wherein each of the plurality of photoelectric elements include… wherein the first electrode is disposed under each of the plurality of thermoelectric elements" is not sufficiently supported by Applicant's disclosure and does not appear to match the scope of the invention disclosed as being in Applicant possession. Applicant's corresponding PGPUB (US2022/0140649): [0045], Fig. 2 shows physically separate arrangement of the photoelectric array from the thermoelectric array elements, and the recitation here describes the first electrode being disposed at lower portion of the photoelectric elements. Based on the Specification, Drawings, and the manner in which claim 7 appears to intend to otherwise match phrasing of [0045], it would appear that the recitation in claim 7 is a mistake inconsistent with the disclosed invention and which should be corrected. It is recommended Applicant amend claim 7 to recite: "wherein the first electrode is disposed under each of the plurality of photoelectric elements", and for purposes of examination the claim will be interpreted in this manner since the recitation appears to be an obvious mistake. Applicant should also amend corresponding portion of the Specification (PGPUB: [0012]) which duplicates the claim recitation of claim 7 in the same manner to correct the mistake.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 9 and 14, the scope of the claims are indefinite since the limitation: "wherein the power management module generates a voltage based on a time-division multiple power transfer manner" and similarly "supplying a continuous output by using the first electrical energy and the second electrical energy in a time-division multiple power transfer manner" is unclear in scope due to lack of context as to how/what components capable of performing the operation would be, and then what a "time-division multiple power transfer manner" is supposed to mean without any provided definition or further detail as to how it would be performed in the claims since the term is not a standard term of art operation in this context. In the context of a generic power management circuit or just generally supplying continuous output, the limitation cannot be understood without some further explicit description of what components are operated in the intended manner and only serves to describe a result achieved without clearly specifying the corresponding structure/operation necessary to achieve the result. It is recommended the claims be amended to actually introduce the basic components of the power management circuit and the specific manner they are intended to be operated to achieve the intended operation (i.e. switch arrangement of Fig. 5 connected to respective harvesting sources and then closed with respective time intervals/similar). For purposes of examination, the claims will be interpreted as the phrase "in a time-division multiple power transfer manner" providing no further limitation until appropriate clarification is provided.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll (US2009/0209303).
Re claim 1, Kroll teaches a wireless device (wireless headset, see Kroll: Figs. 2, 4-6) capable of being self-powered, comprising: 
an energy harvesting module (solar cells <14>, thermoelectric devices <30>, and other sources of energy, see Kroll: [0032-0033], [0041-0042], [0046], Figs. 2, 5 regarding providing multiple solar cells and thermoelectric devices for harvesting/converting respective external energy sources) configured to generate electrical energy based on energy supplied from an outside; 
a power management module (regulators <44,46,48>, power multiplexer <50>, supercapacitor <52>) configured to generate a voltage (<Vcc>) based on the electrical energy provided from the energy harvesting module (see Kroll: [0048-0049], Fig. 5 regarding circuits for generating <Vcc> from outputs of energy sources); 
a user input interface (volume control <10/72,74>, on/off switch <12/70>, see Figs. 2, 6) including at least one input device (volume control <10>, on/off switch <12>, see Kroll: [0031], [0053], Figs. 2, 6 regarding reading corresponding user inputs by operation of the switches) configured to sense an input of a user; and 
a communication module (baseband circuit <66>) configured to transfer a command corresponding to the at least one input device to the outside based on the voltage provided from the power management module, in response to that the at least one input device is accessed by the user (see Kroll: [0053], Fig. 6 regarding baseband circuit reading status of on/off switch and volume control for corresponding control of device components/speaker, i.e. requiring some corresponding electrical signal/command). See Kroll: [0030-0033], [0041-0049], [0052-0054], Figs. 2, 4-6. Note that the claim limitations as drafted would similarly be anticipated by a variety of other prior art consumer electronic devices which generally have user input control and acquire some power via energy harvesting.
Re claim 2, Kroll teaches the wireless device of claim 1, wherein the energy harvesting module includes: a thermoelectric element array including a plurality of thermoelectric elements (thermoelectric devices <30>, see Kroll: [0032], [0041-0042], [0046], Figs. 2, 4-5 regarding providing multiple thermoelectric devices over surface area for harvesting thermal energy); and a photoelectric element array including a plurality of photoelectric elements (solar cells <14,16>, see Kroll: [0032-0033], [0055], Figs. 2, 5 regarding providing multiple solar cells for harvesting solar energy).
Re claim 8, Kroll teaches the wireless device of claim 1, wherein the power management module includes: at least one maximum power point tracking (MPPT) circuit (regulators <44,46,48>, see Kroll: [0048-0049], Fig. 5 regarding regulators operating to draw maximum power) configured to extract maximum energy of the electrical energy provided from the energy harvesting module; a continuous power transfer (CPT) circuit (power multiplexer <50>, see Kroll: [0049], Fig. 5 regarding power multiplexer supplying power from the regulators; note the claim does not further specify circuit and manner of operation to achieve the function) configured to continuously supply electrical energy extracted from the at least one MPPT circuit; and a main control circuit (supercapacitor <52>, or alternatively solid state converter circuitry, see Kroll: [0049], Fig. 5 regarding supercapacitor generally storing/controlling energy from multiplexer, or alternatively solid state circuitry which converters the voltage; note the claim does not further specify circuit and manner of operation to achieve the function) configured to control the extracted electrical energy supplied from the CPT circuit.
Re claim 9, as best understood, Kroll teaches the wireless device of claim 1, wherein the power management module generates a voltage based on a time-division multiple power transfer manner (see Kroll: [0049], Fig. 5 regarding power multiplexer <50> generating supply voltage <Vcc> from the multiple sources; see also rejection under 35 USC 112(b) above regarding interpretation).
Re claim 12, Kroll teaches an operating method of a wireless device (wireless headset, see Kroll: Figs. 2, 4-6) capable of being self- powered, the method comprising: 
obtaining first electrical energy from thermal energy transferred from an outside (see Kroll: [0032-0033], [0041-0042], [0046], Figs. 2, 4-5 regarding providing multiple thermoelectric devices <30>for harvesting/converting thermal energy); 
generating a first voltage for driving the wireless device based on the obtained first electrical energy (see Kroll: [0032-0033], [0041-0042], [0046], [0049], Figs. 2, 4-5 regarding thermoelectric devices generating either voltage at output of the thermoelectric device <30>, or at output of corresponding regulator <48>, or eventually <Vcc>); 
supplying the first voltage to a communication module (baseband circuit <66>, see Kroll: [0053], Fig. 6 regarding baseband circuit reading status of on/off switch and volume control for corresponding control of device components/speaker, i.e. requiring some corresponding electrical signal/command); and 
driving the wireless device based on the first voltage (see Kroll: [0053], Fig. 6 regarding components of the wireless device operating using <Vcc> which is derived from various voltages produced from the thermoelectric device). See Kroll: [0030-0033], [0041-0049], [0052-0054], Figs. 2, 4-6. See also the Objections above regarding omission of basic components operated to perform the method creating potential issues, as can also be seen in the multiple ways the limitations may be mapped to the prior art.
Re claim 13, Kroll teaches the method of claim 12, further comprising: obtaining second electrical energy from light energy transferred from the outside (see Kroll: [0032-0033], [0048-0049], Figs. 2, 4-5 regarding providing multiple solar cells <14,16> for harvesting/converting solar energy); and generating a second voltage for driving the wireless device based on the obtained second electrical energy (see Kroll: [0032-0033], [0048-0049], Figs. 2, 4-5 regarding solar cells <14,16> generating voltage at their output, or at output of corresponding regulator <44,46>).
Re claim 14, Kroll teaches the method of claim 13, further comprising: supplying a continuous output by using the first electrical energy and the second electrical energy in a time-division multiple power transfer manner (see Kroll: [0049], Fig. 5 regarding power multiplexer <50> generating supply voltage <Vcc> from the multiple sources; see also rejection under 35 USC 112(b) above regarding interpretation).
Re claims 15-16, Kroll teaches the method of claim 13, further comprising: extracting first maximum energy of the first electrical energy; and extracting second maximum energy of the second electrical energy (see Kroll: [0048-0049], Fig. 5 regarding regulators <44,46,48>, operating to draw maximum power; note since the claim provides no structural limitation or actual specific manner of drawing maximum energy that the recitation is effectively not limiting under broadest reasonable interpretation); controlling whether to output the first maximum energy extracted from the first electrical energy and the second maximum energy extracted from the second electrical energy (see Kroll: [0048-0049], Fig. 5 regarding regulators <44,46,48> generally controlling the energy outputs of the respective sources; note the claim recitation provides no structural limitation or actual specific operation detailing when energy is output or not, and therefore is effectively not limiting under broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Non-Patent Literature: "A review of the state of the science on wearable thermoelectric power generators (TEGs) and their existing challenges", hereinafter Siddique.
Re claims 3-6, Kroll teaches the wireless device of claim 2, but does not explicitly discuss the construction of the thermoelectric elements. Siddique, however, teaches that it is known in the art of thermoelectric power generator/TEG construction to have each of the plurality of thermoelectric elements includes a heat absorption layer (hot side plate), a heat sink layer (cold side plate), a first doping material (n type material), and a second doping material (p type material), wherein the heat sink layer is disposed under each of the plurality of thermoelectric elements, wherein the first doping material and the second doping material are disposed on the heat sink layer so as to be spaced from each other, wherein the first doping material is connected with the heat sink layer by a first electrode (respective copper connector), wherein the second doping material is connected with the heat sink layer by a second electrode (respective copper connector), wherein a third electrode (respective portion of copper connector on top) is disposed on the first doping material, wherein a fourth electrode (respective portion of copper connector on top) is disposed on the second doping material, and wherein the heat absorption layer is disposed on the third electrode and the fourth electrode (see Siddique: pg. 731, Fig. 1. regarding basic TEG construction); wherein the heat absorption layer and the heat sink layer are formed of a metal substrate including aluminum (Al), aluminum (Al) alloy, copper (Cu), copper (Cu) alloy, or copper-aluminum (Cu-Al) alloy (see Siddique: pg. 732, section 3.1 regarding TEGs constructed using aluminum surface plates, pg. 734 regarding TEGs using copper heat sink/sheet; alternatively, Official Notice is hereby taken that it is well-known in the art of TEG construction to use the recited materials as possible heat absorption and sink layer materials); wherein the heat absorption layer and the heat sink layer are formed of an alumina substrate or a polymer resin substrate (see Siddique: pg. 735, Fig. 8 regarding TEG with polyimide sheets for heat absorber and heat sink, or other polymer materials; alternatively, Official Notice is hereby taken that it is well-known in the art of TEG construction to use the recited materials as possible heat absorption and sink layer materials); wherein the first electrode, the second electrode, the third electrode, and the fourth electrode are formed of a metal material including copper (Cu), silver (Ag), or nickel (Ni) (see Siddique: pg. 731 Fig. 1 regarding copper connector/electrode portions; alternatively, Official Notice is hereby taken that it is well-known in the art of TEG construction to use the recited materials as possible heat absorption and sink layer materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement/substitute the thermoelectric devices of Kroll to incorporate the teachings of Siddique by having the thermoelectric devices manufactured/constructed according to the known techniques and materials suggested by Siddique for purposes of providing well-known, equivalent means of implementing a thermoelectric generator for converting thermal energy to electric output, and according to the desired physical properties or operation parameters suited for user's intended application.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Non-Patent Literature: "Wikipedia-Solar cell", hereinafter Wiki.
Re claim 7, Kroll teaches the wireless device of claim 2, but does not explicitly discuss the construction of the photoelectric elements. Wiki, however, teaches that it is known in the art of solar cell/photovoltaic cell construction to have each of the plurality of photoelectric elements includes a first electrode (bottom aluminum contact), a second electrode (top conducting/aluminum contacts), a first doping material (p doped layer), and a second doping material (n dope layer), wherein the first electrode is disposed under each of the plurality of thermoelectric elements, wherein the first doping material is disposed on the first electrode, wherein the second doping material is disposed on the first doping material, and wherein the second electrode is disposed on the second doping material (see Wiki: top figure of pg. 8 regarding standard solar cell construction, and pgs. 7-8 regarding standard solar cell array operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement/substitute the thermoelectric devices of Kroll to incorporate the teachings of Wiki by having the solar cells manufactured/constructed according to the known techniques taught by Wiki for purposes of providing well-known, equivalent means of implementing a solar cell array for converting solar energy to electric output.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Shearer (US2006/0281435).
Re claim 10, Kroll teaches the wireless device of claim 1, and although generally suggests other types of devices may similarly benefit from energy harvesting (see Kroll: [0055]) does not explicitly disclose the device being a laser emitting device. Shearer, however, further suggests that a variety of devices including a laser pointer may similarly benefit from having built-in energy harvesting power source (see Shearer: [0183], [0185] regarding general application of energy harvesting to provide power to a laser pointer). Although Shearer does not explicitly disclose specific components of the laser pointer, Official Notice is hereby taken that it is well-known in the art of consumer laser pointer devices for the device to comprise a light source configured to emit a laser beam to the outside in response to that the at least one input device is accessed by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kroll and Shearer to have the energy harvesting circuit used to provide additional supplemental power to the device of Kroll similarly be applied to improve similar applications such as the laser pointer suggested by Shearer and as is well-known in the art to achieve the predictable result of providing additional alternative power sources for small electronic devices requiring power to operate (see Shearer: [0183], [0185]; Kroll: [0007], [0032-0033], [0041-0043], [0046], Figs. 5-6).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Jogia (US2017/0012193).
Re claim 11, Kroll teaches the wireless device of claim 1, and although generally suggests other types of devices may similarly benefit from energy harvesting (see Kroll: [0055]) does not explicitly disclose the device emitted as an external display controller. Jogia, however, teaches that it is known in the art of devices incorporating energy harvesting sources to apply such energy harvesting power supply circuits to a remote control that in response to that the at least one input device is accessed by the user, the communication module generates a control signal for controlling an external display device and sends the control signal to the external display device (see Jogia: [0101], [0175-0178], Figs. 9-10, 24 regarding application to a infra-red signal sending TV remote responsive to user button presses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kroll and Jogia to have the energy harvesting circuit used to provide additional supplemental power to the device of Kroll similarly be applied to improve similar applications such as the tv remote suggested by Jogia to achieve the predictable result of providing additional alternative power sources for small electronic devices requiring power to operate (see Jogia: [0101], [0175-0178], Figs. 9-10, 24; Kroll: [0007], [0032-0033], [0041-0043], [0046], Figs. 5-6).

Conclusion
In summary, it is recommended Applicant consider the cited prior art which appears to suggest that the various multiple source energy harvesting, regulating, and combining circuits appear to generally be known in the art (see the other cited prior art of record regarding circuits having time interval switching between harvesting sources and MPPT circuits). Details of the thermoelectric and photoelectric elements appear to merely be standard known semiconductor arrangements for manufacturing the elements, and general application of energy harvesting to various types of consumer electronics would appear to generally be obvious. If Applicant believes particular combination of features would be distinguished and nonobvious over the prior art, then the claims should be amended to explicitly and clearly recite all of the necessary standard circuit components, their specific circuit arrangement or arrangement with particular structures of the device, and the specific manner of operating the components according to the features as appropriate with explanation of nonobviousness. Applicant is cautioned that claims are given their broadest reasonable interpretation, and that limitations pertaining to a circuit/device will have little weight if the details of the circuit/device are not actually recited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikenaga (US2015/0311707), Olah (US2014/0333136), Mohammad (US2016/0211742), Chew (US2014/0246908) disclose multiple/hybrid energy harvesting circuits relevant to Applicant's disclosed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836